Citation Nr: 1610545	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  12-00 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial, compensable rating for degenerative arthritis, AC joint, status post subacromial decompression, right shoulder, prior to September 26, 2013.  

2.  Entitlement to a rating in excess of 10 percent for degenerative arthritis, AC joint, status post subacromial decompression, right shoulder, from September 26, 2013.  

3.  Entitlement to an initial, compensable rating for degenerative arthritis, AC joint, status post arthroscopy and slap debridement, left shoulder, prior to September 26, 2013.  

4.  Entitlement to a rating in excess of 10 percent for degenerative arthritis, AC joint, status post arthroscopy and slap debridement, left shoulder, from September 26, 2013.  

5.  Entitlement to an initial, compensable rating for degenerative arthritis, right knee, prior to September 26, 2013.  

6.  Entitlement to a rating in excess of 10 percent for degenerative arthritis, right knee, from September 26, 2013.  

7.  Entitlement to an initial, compensable rating for degenerative arthritis, status post arthroscopy, left knee, prior to September 26, 2013.  

8.  Entitlement to a rating in excess of 10 percent for degenerative arthritis, status post arthroscopy, left knee, from September 26, 2013.  

9.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with panic disorder and agoraphobia.  

10.  Entitlement to an initial, compensable rating for residual scarring, status post laceration, chin.  

11.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and R.P.


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to March 2010.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2010 rating decision in which the RO, inter alia, granted service connection for degenerative arthritis of the right and left shoulders and right and left knees and assigned a noncompensable (0 percent) rating for each.  The RO also granted service connection for PTSD with panic disorder and agoraphobia and assigned a 30 percent disability rating ; as well as for residual scarring of the chin and assigned a noncompensable (0 percent) rating.  In July 2010, the Veteran filed a notice of disagreement (NOD) to the initial ratings assigned.  A statement of the case (SOC) was issued in December 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2012.

Because the Veteran has disagreed with the initial ratings assigned following the grants of service connection for the disabilities on appeal, the Board characterized these claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, the RO has granted higher ratings during the pendency of the appeal of 10 percent each for the Veteran's right and left shoulders and right and left knees, effective September 26, 2013.  As discussed further below, with respect to the right shoulder and right knee, the Veteran has limited his appeal to seeking a 10 percent rating prior to September 26, 2013, which has been granted in full, below, and withdrawn his appeal of these matters from September 26, 2013, which also has been formally dismissed, below.  Thus, these matters have been characterized as both issues pertaining to the right shoulder and right knee as set forth on the front page of this decision.  

However, with respect to the left shoulder and left knee, inasmuch as higher ratings for these disabilities are available both before and after September 26, 2013, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has also characterized these issues as now encompassing both matters pertaining to the left shoulder and left knee set forth on the title page, and the claims for higher ratings remain viable on appeal.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).

As explained in further detail in the remand below, the Veteran has asserted he is  unable to work due to his service-connected disabilities, specifically his PTSD with panic disorder and agoraphobia, the ratings for which are currently on appeal.  The Board observes that the Veteran was most recently denied a TDIU in an August 2014 rating decision.  The Veteran did not initiate an appeal from that decision.  Although under certain circumstances, such adjudication reflects the permissive bifurcation of the higher rating claims from the TDIU claim, in the instant case, the Veteran has specifically asserted that he is unable to work due to his PTSD and in a November 2013 Report of General Information, the RO specifically indicated that as the matter of PTSD was already on appeal, it was only adjudicating a TDIU claim in relation to the Veteran's claims for his back and neck.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315   (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions).  Here, the RO has not adjudicated a claim for a TDIU based on PTSD and the Veteran's other disorders at issue in this appeal.  Accordingly, and consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009), the appeal has been expanded to include the matter of the Veteran's entitlement to a TDIU due to these service-connected disabilities.

In February 2015, the Veteran and his friend, R.P, testified during a Board video conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  During the hearing, the Veteran withdrew from appeal the matters formally dismissed, below.  After the hearing, the record was held open for 60 days until April 2, 2015 to allow the Veteran to submit additional evidence

Additional clinical records were associated with record after the Board hearing, but have not been considered in conjunction with the current appeal.  In a September 2015 statement, the Veteran's representative submitted a statement waiving initial agency of original jurisdiction (AOJ) consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2015).  

This appeal has been processed utilizing the paperless, electronic Veterans Benefit Management System (VBMS) and the Virtual VA claims processing systems.

The Board's disposition of the claims for higher ratings for the right shoulder and right knee disabilities is set forth below.  The remaining claims are addressed in the remand following the order; those matters are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that, during the February 2015 Board hearing, the Veteran appeared to raise the issue of entitlement to service connection for a dental disorder as secondary to his service-connected residual scarring of the chin.  It does not appear that the such claim for service connection has yet been addressed by the AOJ.  As such, this matter is not properly before the Board, and is thus referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  During the February, 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran stated that he wished to withdraw from appeal the claims for a rating in excess of 10 percent for degenerative arthritis, AC joint, status post subacromial decompression, right shoulder, and for a rating in excess of 10 percent for degenerative arthritis, right knee, each from September 26, 2013.  

2.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished. 

3.  Since the April 1, 2010 effective date of the award of service connection, the collective lay and medical evidence indicates that the Veteran's service-connected degenerative arthritis, AC joint, status post subacromial decompression, right shoulder has been manifested by pain, weakness, fatigue and decreased strength resulting in functional loss. 

4.  Since the April 1, 2010 effective date of the award of service connection, the collective lay and medical evidence indicates that the Veteran's service-connected degenerative arthritis, right knee has been manifested by pain and decreased strength resulting in functional loss. 


CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the appeal as to the claims for a rating in excess of 10 percent for degenerative arthritis, AC joint, status post subacromial decompression, right shoulder, and for  a rating in excess of 10 percent for degenerative arthritis, right knee, each from September 26, 2013.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §20.204 (2015).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 10 percent rating for degenerative arthritis, AC joint, status post subacromial decompression, right shoulder, from April 1, 2010 through September 25, 2013, are met.  38 U.S.C.A. §§ 1155 , 5107(b) (West 2014); 38 C.F.R. §§ 4.1-4 .14, 4.71a, Diagnostic Codes 5003-5201 (2015).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 10 percent rating for degenerative arthritis, right knee, from April 1, 2010 through September 25, 2013, are met.  38 U.S.C.A. §§ 1155 , 5107(b) (West 2014); 38 C.F.R. §§ 4.1-4 .14, 4.71a, Diagnostic Codes 5003-5260 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal of Claims for Higher Ratings for Right Shoulder and Right Knee from September 26, 2013

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 .

During the February 2015 Board hearing, the Veteran withdrew from appeal the claims for a rating in excess of 10 percent for degenerative arthritis, AC joint, status post subacromial decompression, right shoulder, from September 26, 2013, and a rating in excess of 10 percent for degenerative arthritis, right knee, from September 26, 2013.  Thus, there remains no allegation of errors of fact or law for appellate consideration with regard to these matters.  Accordingly, the Board does not have jurisdiction to review the appeal as to these matters, and they must be dismissed.

II.  Due Process Considerations for Claims Decided

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2015).

Given the favorable disposition of the claims for higher initial ratings for degenerative arthritis, AC joint, status post subacromial decompression, right shoulder, and degenerative arthritis of the right knee, to the full extent sought, the Board finds that all notification and development actions needed to fairly adjudicate each claim decided herein has been accomplished.

During the February 2015 Board hearing, the Veteran indicated that he was seeking a 10 percent rating for both his degenerative arthritis, AC joint, status post subacromial decompression, right shoulder, and degenerative arthritis of the right knee, back to the effective date of the award of service connection, April 1, 2010.  As noted above, the Court has held that, on a claim for original or increased disability rating, a claimant will generally be presumed to be seeking maximum benefit allowed by law and regulation and, thus, such claim remains in controversy where less than maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  However, the Court cited the case of Hamilton v. Brown, 4 Vet. App. 528 (1993) for the proposition that a claimant may limit a claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum disability rating allowed by law.  Id. at 39.  To do so, the Court indicated that a claimant would have to clearly express an intent to limit the appeal to entitlement to a specific disability rating for the service-connected condition.

During the Board hearing, the Veteran expressed his belief that his degenerative arthritis, AC joint, status post subacromial decompression, right shoulder, and degenerative arthritis of the right knee should each be rated at a 10 percent level since the effective date of award of service connection, April 1, 2010.  There has been no argument that a rating greater than 10 percent is warranted for any time.  Thus, consistent with AB and Hamilton, the Board finds that the Veteran has limited his appeal to the issue of entitlement to an initial 10 percent rating each for degenerative arthritis, AC joint, status post subacromial decompression, right shoulder, and degenerative arthritis of the right knee for the time period prior to September 26, 2013.  As these issues are granted in full, the Board finds that all notification and development actions needed to fairly adjudicate these claims have been accomplished.

III.  Analysis of Claims for Higher Initial Ratings for Right Shoulder and Right Knee Disabilities prior to September 26, 2013

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R.  § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, the question for consideration is entitlement to higher rating following the initial award of service connection, evaluation of the medical evidence to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved (here, Diagnostic Code 5201 for the right shoulder and Diagnostic Code 5260 for the right knee).  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a , Diagnostic Code 5003.

For the purposes of each analysis, the Board observes that when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Notably, pain, alone, does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

A.  Right Shoulder Prior to September 26, 2013

The Veteran is seeking a 10 percent rating for his right shoulder disability prior to September 26, 2013.  Prior to September 26, 2013, the Veteran's right shoulder disability was rated as noncompensable under Diagnostic Codes 5003-5201, indicating degenerative arthritis rated on the basis of limited shoulder motion.  See 38 C.F.R. § 4.27.  

Under Diagnostic Code 5201, the minimum compensable rating of 20 percent is assigned for limitata ion of either arm at shoulder level , or, for the minor arm, for limitation midway between side and shoulder level.  38 C.F.R. § 4.71(a).

Normal range of motion of the shoulder includes forward elevation (flexion) and abduction from zero to 180 degrees, with shoulder level at 90 degrees; and internal and external rotation from zero to 90 degrees.  See 38 C.F.R. § 4.71a , Plate I.

Considering the pertinent evidence of record in light of the applicable legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that, from the April 1, 2010 effective date of the award of service connection, an initial 10 percent rating for the Veteran's service-connected degenerative arthritis, AC joint, status post subacromial decompression, right shoulder is warranted.  

Prior to his retirement from active service, the Veteran was afforded a VA examination in November 2009.  The Veteran reported progressively worse right shoulder pain.  On physical examination, range of motion was from 0 to 180 degrees on both flexion and abduction, and from 0 to 90 degrees on both internal and external rotation.  There was no objective evidence of pain with active motion or following repetitive motion.  There were also no additional limitations after three repetitions.  The diagnosis was calcific/ossific density over the right AC joint area and status post arthroscopic surgery of the right shoulder presently with abnormal clavicle contour and widening of the right AC joint.  The examiner noted significant effects on the Veteran's occupation due to weakness or fatigue, decreased strength in the upper extremity and pain.  The disability prevented sports, had a moderate effect on exercise and a mild effect on chores.  Otherwise, there were no effects on activities of daily living.  

Subsequent VA treatment records continue to show complaints of right shoulder pain.  

In his substantive appeal, the Veteran continued to report functional limitations, including constant pain and decreased range of motion of the right arm.  However, despite these assertions, the Veteran was not afforded another VA examination until September 2013, which revealed that flexion and abduction of the right shoulder was to 130 degrees.  

During the Board hearing, the Veteran again reported constant pain and limitation of motion.  He also asserted that his current 10 percent rating should go back to the award of service connection as his symptoms have remained the same.  
 
Collectively, the evidence--to include the Veteran's own assertions-establishes that the right shoulder disability has been manifested by pain, as well as limited and painful motion.  Although the November 2009 VA examiner found no objective evidence of pain and normal range of motion, the examiner did note functional limitations due to weakness and pain.  Moreover, subsequent VA treatment records continue to document pain and Veteran has reported ongoing pain and restrictions.  Importantly, the Veteran's statements, including his Board hearing testimony, concerning his pain and decreased motion have been consistent throughout the appeal period.  The Board finds that the Veteran's assertions are tantamount to experiencing painful right shoulder motion.  Based on the described pain and restrictions, there appears to be functional loss affecting the normal working movements of the right shoulder.  See Mitchell, supra.  As such, these findings all lend support to the conclusion that the Veteran has experienced functional limitations due to his right shoulder disability that more closely approximate the criteria for a 10 percent disability rating under Diagnostic Codes 5003. 

In sum, when looking at the totality of the evidence of record, and when considering Deluca, together with 38 C.F.R. § 4.7 and the doctrine of reasonable doubt, a 10 percent disability rating more accurately reflects the level of disability from the date of award of service connection.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that a 10 percent rating is warranted for the Veteran's service-connected degenerative arthritis, AC joint, status post subacromial decompression, right shoulder from the April 1, 2010 effective date of the award of service connection on April 1, 2010.  

B. Right Knee Prior to September 26, 2013

The Veteran is also seeking a 10 percent rating for his right knee disability prior to September 26, 2013.  Prior to September 26, 2013, the Veteran's right knee disability was rated as noncompensable under Diagnostic Codes 5003-5260, indicating degenerative arthritis rated on the basis of limited motion (flexion). 

Diagnostic Code 5260 provides that a 0 percent rating is assigned for flexion  limited to 60 degrees. A rating of 10 percent requires limitation of flexion to 45 degrees.  A rating of 20 percent requires limitation of flexion to 30 degrees, and a rating of 30 percent requires limitation of flexion to 15 degrees.  38 C.F.R. § 4.71a.

Normal range of knee motion is from 0 degrees (on extension) to 140 degrees (on flexion).  See 38 C.F.R. § 4.71 , Plate II.

Considering the pertinent evidence of record in light of the applicable legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that, from the April 1, 2010 effective date of the award of service connection, an initial 10 percent rating for the Veteran's service-connected degenerative arthritis of the right knee is warranted.  

On November 2009 VA examination, the Veteran reported progressively worse right knee pain.  On physical examination, range of motion was from 0 degrees extension to 140 degrees on flexion.  There was no objective evidence of pain with active motion or following repetitive motion.  There were also no additional limitations after three repetitions.  The diagnosis was bilateral degenerative changes of the knees.  The examiner noted significant effects on the Veteran's occupation due to lack of stamina, decreased strength in the lower extremity and pain.  The disability prevented sports and exercise, had a moderate effect on shopping and traveling, and a mild effect on chores.  Otherwise, there were no effects on activities of daily living.  

Subsequent VA treatment records continue to show complaints of right knee pain.  

In his substantive appeal, the Veteran continued to report functional limitations, including constant pain and decreased range of motion of the right knee.  However, despite these assertions, the Veteran was not afforded another VA examination until September 2013, which showed right knee flexion limited to 110 degrees.  

Similarly, during the Board hearing, the Veteran again reported constant pain and limitation of motion.  He also asserted that his current 10 percent rating should go back to the award of service connection as his symptoms have remained the same.  
 
The Board finds that, collectively, the pertinent evidence of record-to include the Veteran's own assertions-establishes that the right knee disability has been manifested by pain, as well as limited and painful motion.  Although the November 2009 VA examination found no objective evidence of pain and normal range of motion, the examiner did note functional limitations due to lack of stamina and strength, which could be characterized as weakness, and pain.  Moreover, subsequent VA treatment records continued to document pain and the Veteran has reported ongoing pain and restrictions.  Importantly, the Veteran's statements, including his Board hearing testimony, concerning his pain and decreased motion have been consistent throughout the appeal period.  The Board finds that the Veteran's assertions are tantamount to experiencing painful right knee motion.  Based on the described pain and restrictions, there appears to be functional loss affecting the normal working movements of the right knee.  See Mitchell, supra.  These findings all lend support to the conclusion that the Veteran has experienced functional limitations due to his right knee disability that more closely approximate the criteria for a 10 percent disability rating under the Diagnostic Codes 5003-5260 from the date of award of service connection.  

In sum, when looking at the totality of the evidence of record, and when considering Deluca, together with 38 C.F.R. § 4.7 and the doctrine of reasonable doubt, a 10 percent disability rating more accurately reflects the level of disability from the date of award of service connection.  Thus, in light of Deluca and resolving all benefit of the doubt in the Veteran's favor, the Board finds that a 10 percent rating is warranted for the Veteran's service-connected degenerative arthritis, right knee from the April 1, 2010 effective date of the award of service connection on 

C. Other Considerations for Both Claims

As discussed above, the Board has made a jurisdictional finding that the Veteran has limited his appeal to his entitlement to an initial 10 percent rating each for service-connected degenerative arthritis, AC joint, status post subacromial decompression, right shoulder, and degenerative arthritis, right knee, for the time period from April 1, 2010 to September 26, 2013.  These claims have been granted in full.  As such, a higher rating under the applicable schedular criteria or on an extra-schedular basis under 38 C.F.R. § 3.321(b) is rendered moot.


ORDER

The appeal as to the matter of a rating in excess of 10 percent for degenerative arthritis, AC joint, status post subacromial decompression, right shoulder, from September 26, 2013, is dismissed.

The appeal as to the matter of a rating in excess of 10 percent for degenerative arthritis, right knee, from September 26, 2013, is dismissed.

An initial 10 percent rating for degenerative arthritis, AC joint, status post subacromial decompression, right shoulder, for the period from April 1, 2010 through September 25, 2013, is granted, subject to the legal authority governing the payment of VA compensation.

An initial 10 percent rating for degenerative arthritis, right knee, for the period from April 1, 2010 through September 25, 2013, is granted, subject to the legal authority governing the payment of VA compensation.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claims remaining on appeal is warranted.  

The present appeal also includes the issues of higher initial ratings for the Veteran's left shoulder disability, left knee disability, PTSD and scarring of the chin.  The Veteran was last afforded VA examinations to assess the severity of these disabilities in September 2013, over two years ago.  However, at the Board hearing, the Veteran testified that his disabilities have worsened since the last evaluation.  In this regard, he testified that his left shoulder had increased in pain.  He reported having surgery in September 2014, after the last examination.  He also testified that he could not move his left knee and he had to wear a brace.  With respect to his PTSD, he testified to increasing panic attacks.  He also reported that he had no social life and that he was not able to work due to his PTSD.  Although the last VA examination indicated that the Veteran's scar was not painful, at the Board hearing, the Veteran reported that his scar was painful and that he had to take medications for the pain.  

To ensure that the record reflects the current severity of the Veteran's service-connected left shoulder disability, left knee disability, PTSD and scarring of the chin, and in light of the Veteran's contentions of increased and additional symptomatology, the Board finds that more contemporaneous examination(s), with findings responsive to the applicable rating criteria, is needed to properly evaluate these disabilities.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).  Hence, the AOJ should arrange for the Veteran to undergo VA examinations by an appropriate physician(s).

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in a denial of the claim(s) for  higher ratings.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Regarding the claim for a TDIU due to service connected disabilities, the Board observes that total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  In this case, the Veteran meets the percentage requirements for a schedular TDIU.  
 
The Veteran has asserted that he is unable to work due to his service-connected disabilities, primarily, PTSD.  The Board has found that, as the assertion raises the matter of his entitlement to a TDIU in the context of the current claims for higher ratings (to include PTSD with panic disorder and agoraphobia), the claim for a TDIU is essentially a component of these claims.  See Rice, 22 Vet. App. at 447.  As any decision with respect to the claims for higher initial ratings may affect the Veteran's claim for a TDIU, this claim is inextricably intertwined with the remaining other claims on appeal.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that, any Board action on the TDIU claim, at this juncture, would be premature.  Hence, a remand of this matter is warranted, as well.

Prior to arranging for the Veteran to undergo further examinations, to ensure that all due process requirements are met, and that the record before each examiner is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

As for VA records, the Veteran has been receiving treatment for his disabilities  from the Tampa Bay, Florida VA Medical Center (VAMC), and records dated to February 2015 were submitted by the Veteran and associated with his VBMS  record; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain all records of pertinent treatment from the Tampa Bay VAMC for the Veteran from February 2015, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

Also during the Board hearing, the Veteran testified that he had received private treatment as well as physical therapy for his left shoulder and left knee disabilities.  As such, the AOJ should also give the Veteran another opportunity to present additional information and/or evidence pertinent to the claims on appeal (to include as regards private (non-VA) treatment), explaining that in that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal.  In adjudicating the claims for higher ratings, for each disability, the AOJ should consider and discuss whether "staged rating" (assignment of different rating for different periods of time, based on the facts found), pursuant to Fenderson, supra, is warranted.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Tampa Bay VAMC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran since February 2015.  Follow the procedures set forth in 38 C.F.R.  § 3.159(c) as regards requesting records from Federal facilities.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.



Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examinations of his left shoulder, left knee, and scarring of the chin by an appropriate medical professional. 

The entire electronic record (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated examiner,  and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting examiner  prior to the completion of his or her report), and all clinical findings should be reported in detail.  

With respect to the service-connected left shoulder disability, the examiner should conduct range of motion testing of the left shoulder (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the left shoulder.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the left shoulder due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  

The examiner should specifically indicate whether the Veteran is able to raise his left arm above shoulder level.

With respect to the service-connected left knee, the examiner should conduct range of motion testing of the left knee (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the left knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the left knee due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation in the left knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate or severe. 

With respect to the service-connected scarring of the chin, the examiner should render findings responsive to the applicable criteria for rating scar disability, specifically identifying any characteristics of disfigurement on the face as well as whether the scar is painful or unstable.  If any aspect of the scar disability causes limitation of function of an affected part, the examiner should describe such limitation, as appropriate.

The examiner should also provide comment as to functional effects of each disability on the Veteran's activities of daily living, to include employment.

Furthermore, for each disability, based on the examination results and review of the record, the examiner should also clearly indicate whether the claims file reflects any change(s) in the severity of the disability since the effective date of the award of service connection; and, if so, the approximate date(s) of any such change(s), and the severity of the disability as of each date. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo mental disorders examination by an appropriate mental health professional, for evaluation of his panic disorder and agoraphobia. 

The entire electronic record (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies (to include psychological testing, if warranted) should be accomplished (with all findings made available to the psychiatrist or psychologist prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of: memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal and/or homicidal ideation; delusions and/or hallucinations; and the level of social and occupational impairment. 

The examiner should also provide comment as to functional effects of the Veteran's PTSD with panic disorder and agoraphobia on his activities of daily living, to include employment.

Furthermore,  based on the examination results and review of the record, the examiner should also clearly indicate whether the claims file reflects any change(s) in the severity of the disability since the effective date of the award of service connection; and, if so, the approximate date(s) of any such change(s), and the severity of the disability as of each date. 

All examination findings/testing results, along with the complete, clearly-stated  rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the matters remaining on appeal in light of pertinent evidence (to particularly include all that added to the record since the last adjudication), and legal authority (to include, for each disability, whether staged rating, pursuant to Fenderson (cited above), is warranted). 
 
8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


